



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Psarros, 2021 ONCA 706

DATE: 20211008

DOCKET: C68231

Rouleau, Benotto and Zarnett
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Psarros

Appellant

Peter Psarros, acting in person

Mark Halfyard, appearing as duty
    counsel

Avene Derwa, for the respondent

Heard: October 6, 2021 by
    video conference

On appeal from the sentence imposed on February
    27, 2020, by Justice Jonathan Bliss of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant
    has abandoned his conviction appeal. As for the sentence appeal, we agree with
    the appellants submission that the sentence should be reduced.

[2]

Having
    recognized that the appellant was entitled to credit for 152 days of pretrial
    custody, the sentencing judge ought to have given him credit for this time at
    the rate of 1.5 to 1. He did not do so and gave no reason why the usual credit
    should not apply.

[3]

As a result,
    leave to appeal the sentence and the sentence appeal are granted. The sentence
    is reduced by 76 days. The conviction appeal is dismissed.

Paul Rouleau

M.L. Benotto J.A.

B. Zarnett J.A.


